DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33-34 and 43-44 have been withdrawn. Claims 26-27, 29-32, 35-37, 39-42 and 45-47 are rejected. Claims 28/38 have been canceled.
Response to Arguments1
I. Examiner’s Modification in Non-Final Rejection (08/15/2022) of Ginter’s Data Structure INTO Sriram’s Data Structure goes UNCHALLENGED.
In Non-Final Rejection (08/15/2022), the Examiner expressly proposed a modification. This goes unchallenged by Applicant. Non-Final Rejection (08/15/2022) at paras. 8-9 is herein incorporated by reference. Specifically, Examiner write: “As such, it is obvious to take Ginter’s PERC and place that into Sriram’s data records found in the blockchain.” See also Non-Final Rejection (08/15/2022) at paras. 28–29 (discussing and bolding “compartments”).
For further clarity, please see figure below for Examiner’s unchallenged modification.
FIRST MODIFICATION of Data Structure Integration
Sriram’s Data structure in Blockchain
Ginter’s Data Structure

    PNG
    media_image1.png
    485
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    921
    599
    media_image2.png
    Greyscale



II. Ginter’s VDE Admin may Directly interface with Sriram using METHODs.
As to the central authority, in Non-Final Rejection (08/15/2022), Examiner pointed to the VDE admin to teach the central authority. Id. at p. 9, at least 2nd, 3rd bullets (citing Ginter Fig. 2 Item 116; col. 56 ll. 55-65). The proposed interface modification of Ginter’s VDE admin node into Sriram’s Blockchain Supply chain is found below with Fig. 3 of Sriram (overview of Supply chain) and Fig. 41a of Ginter (VDE nodes)2.Interfacing is done using Ginter’s METHODS.
SECOND MODIFICATION of VDE Node Interfacing
Sriram’s Fig. 3
Ginter’s Fig. 41

    PNG
    media_image3.png
    670
    818
    media_image3.png
    Greyscale



III. The Modifications Above do NOT Change the Principle Function of Sriram’s Operation.
Relying on MPEP 2145, the claimed combination must NOT change the principle function of the operation of the primary reference. MPEP 2145(III) (citing MPEP 2143.01). Taking both Modification above, the Ginter VDE admin node may interface with the Sriram blockchain while still augmenting the data structure of Sriram. When doing so, the OVERALL FLOW of the supply chain of Sriram would NOT change. Given that the prima facie case is a procedural tool, Examiner’s offers and welcomes any challenge to the Examiner’s modifications.

IV. Other Arguments on Event Data
Applicant submits that the claimed invention as a whole must be reached. Rm. at 17. Applicant submits that even data is not taught by Sriram. Rm. at 21. Sriram and Ginter together teach event data as mapped below. This was an argument addressed in Examiner’s response in the Non-Final Rejection (08/15/2022) at paras. 8–9 (“new event data is inventive”); see also Id. at paras. 10–11 (quoting Remarks “event data that associates”).3

V. Other Arguments on Cryptography
Applicant submits the cryptography is not taught. Rm. at 22. Specifically, Applicant summarizes that the “master cryptographic key” is not taught. Reading in light of the Spec., the master cryptographic key is the key by a third party or authority to update the rules. The VDE node above is that authority. See Section II supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31-39, 41-42, and 45-47 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) US9436923 Sriram and (B) US5892900 Ginter.
Regarding claims 26, 36, and 45, Sriram as a whole is directed towards a supply chain system that utilizes a “public ledger database” to keep track of records, see id. at col. 3 ll. 30-35 (background). Additionally, information of the tracking is stored within a type of database which is block-chain. See generally, id. at cols. 3, 4, 5 (disclosing database). Sriram teaches as follows:
accessing data maintained within an element (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) of a block-chain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), and based on the accessed data, determining an occurrence of an event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)) impacting a first ownership interest in an asset (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”));
based on the determination of the occurrence of the event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))….
the accessed data (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) 
performing operations consistent (col. 17 ll. 30-38 (providing notification and warning)) with the operations comprising generating and transmitting a signal to one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the signal comprising event data and information that instructs the one or more peer systems to record the event data within an additional element of the block-chain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the additional element comprising the event data (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)).
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database. Also, as mapped below, Ginter teaches rules and events within the segmented encrypted database that governs the “chain of handling and control.” See Ginter at Abstract.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
retrieving a master cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) of a centralized authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse) from a secure data repository (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)); 
the master cryptographic key, the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))  associated with the centralized authority; and (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse)
decrypting an encrypted first portion of (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
decrypting an encrypted second portion of the accessed data using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data identifying a plurality of triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
determining that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to at least one of the triggering events, identifying the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).
at least one of the plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules));

Motivation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the blockchain database of Sriram with the database of Ginter with the VDE node interface in order to increase security by having different compartments as this places “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).
Looking at the scope and content of Sriram-Ginter, Sriram teaches a neutral party of the “Provenance Management System” (Fig. 4) that allow for authentication of users. Sriram at col. 13. Similarly, Ginter’s VDE node may be a VDE admin node. Therefore, it is obvious to integrate Ginter’s VDE node to interface with the Sriram-blockchain in order to provide more functionality to management systems (e.g., flexible rules in Ginter or cryptography in Ginter). Simply put, giving an admin/management system more power and operations is always obvious in order to increase security.

Regarding claims 27 and 37 Sriram teaches 
receiving, from the one or more peer systems, an updated block-chain ledger that includes the additional element; and  (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing the updated block-chain ledger within a portion of the, non-transitory memory (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 29, 39, and 46 Ginter teaches:
the private cryptographic key is associated with the event; and (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
the additional element further comprises the encrypted first portion of the accessed data, the encrypted second portion of the accessed data, and the event data. (col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database)

Regarding claim 31 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the executed instructions further cause the at least one processor to perform the steps of:
based on the accessed data, identifying a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determine that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”)…
from the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
…of the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and obtaining, from the decrypted first portion, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  second portion (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
identifying the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) based on the decrypted first portion; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
obtaining, from the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)
the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 32 Sriram teaches 
wherein the event data (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) comprises at least one of confirmation information that confirms the sale of the first ownership interest or ownership information that identifies the second ownership interest (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Regarding claim 35 Sriram teaches 
wherein the event data comprises additional information that identifies the impact of the event on the first ownership interest (col. 17 ll. 30-38 (providing notification and warning)).

Regarding claim 37 Sriram teaches 
the event data comprises additional information that identifies the impact of the event on the first ownership interest; and (col. 17 ll. 30-38 (providing notification and warning))
the computer-implemented method further comprises:
receiving, from the one or more peer systems, and by the at least one processor, an updated block-chain ledger that includes the additional element; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing, by the at least one processor, the updated block-chain ledger within a portion of a non-transitory memory (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claim 41 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the method further comprises:
based on the accessed data, identifying, by the at least one processor, a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determining, by the at least one processor, that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) 
from the sale to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) in 
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying, by the at least one processor, the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and 
obtaining, from the decrypted first portion, and by the at least one processor, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds 
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted second portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same));
identifying, by the at least one processor, the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale based on the decrypted first portion; and (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
obtaining, from the decrypted first portion, and by the at least one processor, (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)  
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 42 Sriram teaches 
wherein the event data comprises at least one of confirmation information that confirms the sale (col. 6 ll. 43-58 “offer for sale”) of the first ownership interest from the first partial owner to the second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)) or ownership information that identifies the second ownership interest held by one second partial owner (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Regarding claim 47 Sriram teaches:
generating and transmitting an additional signal to the one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…and additional information that instructs the one or more peer systems to record at…portion within a further element of the block­ chain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Sriram does not teach:
modifying the decrypted first portion of the accessed data, the modified first portion comprising a modification to at least one of the plurality of rules;
encrypting the modified first portion using the master cryptographic key; and 
the additional signal comprising the encrypted modified first portion, the encrypted second portion of the accessed data…
least the encrypted modified first portion and the encrypted second

Ginter teaches:
modifying the decrypted first portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the modified first portion comprising a modification (col. 136 ll. 35-60 “keys used to encrypt each permission record 808…every time the record is updated”) to at least one of the plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules));
encrypting the modified first portion using the master cryptographic key; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
the additional signal comprising the encrypted modified first portion, the encrypted second portion of the accessed data (col. 136 ll. 35-60 “keys used to encrypt each permission record 808…every time the record is updated” )…

Claims 30 and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram and US5892900 Ginter in view of US 20060029261 A1 Hoffman.
Regarding claims 30 and 40 Ginter teaches 
generating the master cryptographic key; (col. 216 l. 35 to col. 217 l. 28)
storing the generated master cryptographic key in a portion of a secure data repository; and (col. 216 l. 35 to col. 217 l. 28)
for the master cryptographic key (col. 216 l. 35 to col. 217 l. 28).
Neither Ginter nor Sriram teach:
establishing an access permission…
Hoffman teaches:
establishing an access permission (0960-0961, 1021)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ginter-Sriram with the access teachings associated with users of Hoffman which in order to place “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10541811 (key fragments and master keys)
US6363481 (encryption block-chain databases)
US8223972 (encryption in nodes)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                           




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks 2022-11-15 are herein after Rm.
        2 Examiner has modified drawings to combine without adding any new teachings.
        3 Indeed, later in Remarks, Applicant concedes that “Ginter may establish an ‘EVENT method’ that ‘maps…’.” Rm. at 23.